 

Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
February 20, 2007, among Focus Enhancements, Inc., a Delaware corporation (the
“Company”), and each Purchaser identified on the signature pages hereto (each a
“Purchaser” and collectively the “Purchasers”); the Company and each Purchaser
are individually referred to herein as a “party” and collectively as the
“parties”.

WHEREAS, the Company has filed with the Commission a Registration Statement (as
defined below) relating to the offer and sale from time to time of the Company’s
securities, including shares of its Common Stock and Warrants;

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchasers pursuant to the Registration
Statement, and the Purchasers, severally and not jointly, desire to purchase
from the Company in the aggregate, up to 500,000 shares of Common Stock and
Warrants to purchase 50,000 shares of Common Stock on the Closing Date, each as
set forth in the respective amounts on the signature pages attached hereto.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:


ARTICLE I.
DEFINITIONS


1.1 DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS AGREEMENT,
FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS
INDICATED IN THIS SECTION 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants pursuant to Section 2.1.

1


--------------------------------------------------------------------------------


“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchasers’ obligations to pay the Subscription
Amount have been satisfied or waived.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company Counsel” means Manatt, Phelps & Phillips, LLP with offices located at
1001 Page Mill Road, Bldg. 2, Palo Alto, California  94304-1006.

“Disclosure Schedules” means the Disclosure Schedules attached hereto.

 “Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(bb).

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(dd).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Per Share Purchase Price” shall be $1.26, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
prior to the Closing.

2


--------------------------------------------------------------------------------


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Registration Statement” means the registration statement on Form S-3 (File No.
333-139224), including a prospectus, relating to the offer and sale of certain
of the Company’s Common Stock, which was declared effective by the Commission on
December 20, 2006.  References herein to the term “Registration Statement” as of
any date shall mean such effective registration statement, as amended or
supplemented to such date, including all information and documents incorporated
by reference therein.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.

“Subsidiary” shall mean the subsidiaries of the Company, if any, set forth on
Schedule 3.1(a) or any business entity in which the Company now or in the future
owns or has the power to vote or control, at the time such is determined, twenty
percent (20%) or more of the equitable, beneficial,  legal or other ownership
interests thereof.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

3


--------------------------------------------------------------------------------


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Capital Market.

“Transaction Documents” means this Agreement and the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit A,
issuable to the Purchasers at the Closing, which warrants shall have an exercise
price equal to $2.00 per share and shall be exercisable for a period of 5 years.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE II.
PURCHASE AND SALE


2.1 PURCHASE OF COMMON STOCK.


(A) AT THE CLOSING, EACH PURCHASER SHALL PURCHASE FROM THE COMPANY, SEVERALLY
AND NOT JOINTLY, AND THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER, (A) A
NUMBER OF SHARES EQUAL TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE
PER SHARE PURCHASE PRICE AND (B) THE WARRANTS, REGISTERED IN THE NAME OF EACH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE UP
TO THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO 10% OF THE SHARES TO BE ISSUED
TO SUCH PURCHASER AT THE CLOSING.  THE AGGREGATE NUMBER OF SHARES SOLD HEREUNDER
(WHEN AGGREGATED WITH THE AGGREGATE NUMBER OF WARRANT SHARES) SHALL, IN NO
EVENT, EXCEED FIVE HUNDRED FIFTY THOUSAND (550,000) SHARES.  THE OFFERING AND
SALE OF THE SHARES (THE “OFFERING”) ARE BEING MADE PURSUANT TO (1) AN EFFECTIVE
REGISTRATION STATEMENT ON FORM S-3 (INCLUDING THE PROSPECTUS CONTAINED THEREIN
(THE “BASE PROSPECTUS”) AND (2) A PROSPECTUS SUPPLEMENT (THE “PROSPECTUS
SUPPLEMENT” AND TOGETHER WITH THE BASE PROSPECTUS, THE “PROSPECTUS”) CONTAINING
CERTAIN SUPPLEMENTAL INFORMATION REGARDING THE SHARES AND TERMS OF THE OFFERING
THAT WILL BE FILED WITH THE COMMISSION AND DELIVERED TO THE PURCHASER (OR MADE
AVAILABLE TO THE PURCHASER BY THE FILING BY THE COMPANY OF AN ELECTRONIC VERSION
THEREOF WITH THE COMMISSION).


(B) UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2.2, (I) EACH
PURCHASER SHALL DELIVER TO THE COMPANY SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE
COMPANY AS SET FORTH ON SCHEDULE I HERETO, WHICH FUNDS WILL BE DELIVERED TO THE
COMPANY IN CONSIDERATION OF THE SHARES AND THE WARRANTS ISSUED AT THE CLOSING
AND (II) THE COMPANY SHALL DELIVER TO EACH PURCHASER DULY EXECUTED CERTIFICATES
EVIDENCING THE SHARES AND THE WARRANTS PROVIDED HOWEVER THAT THE COMPANY MAY
DELIVER  THE SHARES THROUGH THE DEPOSITORY TRUST COMPANY DEPOSIT/WITHDRAWAL AT
CUSTODIAN (“DWAC”) SYSTEM TO THE ACCOUNT THAT THE PURCHASER HAS SPECIFIED IN
WRITING TO THE COMPANY. 

4


--------------------------------------------------------------------------------



DELIVERY OF THE SHARES MAY BE BY ELECTRONIC BOOK-ENTRY AT THE DEPOSITORY TRUST
COMPANY (“DTC”), REGISTERED IN THE PURCHASER’S NAME AND ADDRESS AS SET FORTH ON
SCHEDULE I, AND RELEASED BY THE COMPANY’S TRANSFER AGENT TO THE PURCHASER AT THE
CLOSING.  THE CLOSING SHALL OCCUR AT THE OFFICES OF MANATT PHELPS & PHILLIPS,
LLP, OR SUCH OTHER LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.


(C) IT IS THE PURCHASER’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER
OR CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) IF THE SHARES
ARE TO BE DELIVERED THROUGH THE DWAC SYSTEM, ARRANGE FOR SETTLEMENT BY WAY OF
DWAC IN A TIMELY MANNER.  IF THE PURCHASER DOES NOT DELIVER THE AGGREGATE
SUBSCRIPTION AMOUNT FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR
SETTLEMENT IN A TIMELY MANNER, AS APPLICABLE, THE SHARES MAY NOT BE DELIVERED AT
CLOSING TO THE PURCHASER OR THE PURCHASER MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.


2.2 CLOSING CONDITIONS; DELIVERIES.


(A)               CONDITIONS TO THE PURCHASERS’ OBLIGATIONS. THE OBLIGATION OF
EACH PURCHASER TO PURCHASE THE SHARES AND WARRANTS AT THE CLOSING IS SUBJECT TO
THE FULFILLMENT TO THE PURCHASERS’ REASONABLE SATISFACTION, ON OR PRIOR TO THE
CLOSING DATE, OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED IN WRITING
BY THE PURCHASERS:

(I)            THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN SECTION
3.1 HEREOF SHALL BE TRUE AND CORRECT EXCEPT WHERE THE FAILURE TO BE SO TRUE AND
CORRECT DOES NOT HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS AND CONDITIONS HEREIN
REQUIRED TO BE PERFORMED OR OBSERVED BY IT ON OR PRIOR TO THE CLOSING DATE.

(II)           THE COMPANY SHALL HAVE OBTAINED IN A TIMELY FASHION ANY AND ALL
MATERIAL CONSENTS, PERMITS, APPROVALS, REGISTRATIONS AND WAIVERS NECESSARY OR
APPROPRIATE FOR CONSUMMATION OF THE PURCHASE AND SALE OF THE SHARES AND
WARRANTS, ALL OF WHICH SHALL BE AND REMAIN SO LONG AS NECESSARY IN FULL FORCE
AND EFFECT.

(III)          NO JUDGMENT, WRIT, ORDER, INJUNCTION, AWARD OR DECREE OF OR BY
ANY COURT, OR JUDGE, JUSTICE OR MAGISTRATE, INCLUDING ANY BANKRUPTCY COURT OR
JUDGE, OR ANY ORDER OF OR BY ANY GOVERNMENTAL AUTHORITY, SHALL HAVE BEEN ISSUED,
AND NO ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED BY ANY GOVERNMENTAL
AUTHORITY, OR SELF-REGULATORY ORGANIZATION ENJOINING OR PREVENTING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR IN THE OTHER TRANSACTION
DOCUMENTS.

(IV)          THE COMPANY SHALL HAVE DELIVERED A CERTIFICATE, EXECUTED ON BEHALF
OF THE COMPANY BY ITS CHIEF EXECUTIVE OFFICER OR ITS CHIEF FINANCIAL OFFICER,
DATED AS OF THE CLOSING DATE, CERTIFYING TO THE FULFILLMENT OF THE CONDITIONS
SPECIFIED IN SUBSECTIONS (I), (II), (III) AND(VII) OF THIS SECTION 2.2(A).

(V)           THE COMPANY SHALL HAVE DELIVERED A CERTIFICATE, EXECUTED ON BEHALF
OF THE COMPANY BY ITS SECRETARY, DATED AS OF THE CLOSING DATE, CERTIFYING THE
RESOLUTIONS

5


--------------------------------------------------------------------------------


ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY APPROVING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
ISSUANCE OF THE SHARES AND WARRANTS, CERTIFYING THE CURRENT VERSIONS OF THE
CERTIFICATE OF INCORPORATION AND BYLAWS OF THE COMPANY AND CERTIFYING AS TO THE
SIGNATURES AND AUTHORITY OF PERSONS SIGNING THE TRANSACTION DOCUMENTS AND
RELATED DOCUMENTS ON BEHALF OF THE COMPANY.

(VI)          THE PROSPECTUS SHALL HAVE BEEN FILED WITH THE COMMISSION PURSUANT
TO RULE 424(B) UNDER THE SECURITIES ACT WITHIN THE APPLICABLE TIME PERIOD
PRESCRIBED FOR SUCH FILING; NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR ANY PART THEREOF SHALL HAVE BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE SHALL HAVE BEEN INITIATED OR THREATENED BY THE
COMMISSION; NO STOP ORDER OR SUSPENSION OF TRADING SHALL HAVE BEEN IMPOSED BY
ANY PERSON WITH RESPECT TO PUBLIC TRADING IN THE COMMON STOCK; AND THE PURCHASER
SHALL HAVE RECEIVED THE PROSPECTUS IN ACCORDANCE WITH THE FEDERAL SECURITIES
LAWS.

(VII)         THE COMPANY’S COMMON STOCK (INCLUDING THE SHARES AND THE WARRANT
SHARES) SHALL BE ELIGIBLE FOR INCLUSION ON THE NASDAQ CAPITAL MARKET AND LISTED
AND ADMITTED AND AUTHORIZED FOR TRADING ON THE NASDAQ CAPITAL MARKET.


(B) CONDITIONS TO OBLIGATIONS OF THE COMPANY. THE COMPANY’S OBLIGATION TO SELL
AND ISSUE THE SHARES AND WARRANTS AT THE CLOSING IS SUBJECT TO THE FULFILLMENT
TO THE SATISFACTION OF THE COMPANY ON OR PRIOR TO THE CLOSING DATE OF THE
FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE COMPANY:

(I)            THE REPRESENTATIONS AND WARRANTIES MADE BY EACH OF THE PURCHASERS
IN SECTION 3.2 HEREOF SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WHEN
MADE, AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE CLOSING DATE
WITH THE SAME FORCE AND EFFECT AS IF THEY HAD BEEN MADE ON AND AS OF SAID DATE. 
THE PURCHASERS SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS AND
CONDITIONS HEREIN REQUIRED TO BE PERFORMED OR OBSERVED BY THEM ON OR PRIOR TO
THE CLOSING DATE.

(II)           EACH OF THE PURCHASERS SHALL HAVE DELIVERED SUCH PURCHASER’S
SUBSCRIPTION AMOUNT BY WIRE TRANSFER TO THE ACCOUNT SET FORTH ON SCHEDULE I
ATTACHED HERETO.

(III)          NO JUDGMENT, WRIT, ORDER, INJUNCTION, AWARD OR DECREE OF OR BY
ANY COURT, OR JUDGE, JUSTICE OR MAGISTRATE, INCLUDING ANY BANKRUPTCY COURT OR
JUDGE, OR ANY ORDER OF OR BY ANY GOVERNMENTAL AUTHORITY, SHALL HAVE BEEN ISSUED,
AND NO ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED BY ANY GOVERNMENTAL
AUTHORITY, OR SELF-REGULATORY ORGANIZATION ENJOINING OR PREVENTING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR IN THE OTHER TRANSACTION
DOCUMENTS.


(C) TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.

(I)            THE OBLIGATIONS OF THE COMPANY, ON THE ONE HAND, AND THE
PURCHASERS, ON THE OTHER HAND, TO EFFECT THE CLOSING SHALL TERMINATE AS FOLLOWS:

6


--------------------------------------------------------------------------------


(A)          UPON THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE PURCHASERS;

 (B)          BY THE COMPANY IF ANY OF THE CONDITIONS SET FORTH IN SECTION
2.2(B) SHALL HAVE BECOME INCAPABLE OF FULFILLMENT, AND SHALL NOT HAVE BEEN
WAIVED BY THE COMPANY;

 (C)          BY A PURCHASER (WITH RESPECT TO ITSELF ONLY) IF ANY OF THE
CONDITIONS SET FORTH IN SECTION 2.2(A) SHALL HAVE BECOME INCAPABLE OF
FULFILLMENT, AND SHALL NOT HAVE BEEN WAIVED BY SUCH PURCHASER; OR

 (D)         BY EITHER THE COMPANY OR ANY PURCHASER (WITH RESPECT TO ITSELF
ONLY) IF THE CLOSING HAS NOT OCCURRED ON OR PRIOR TO FEBRUARY 23, 2007;

PROVIDED, HOWEVER, THAT, EXCEPT IN THE CASE OF CLAUSE (A) ABOVE, THE PARTY
SEEKING TO TERMINATE ITS OBLIGATION TO EFFECT THE CLOSING SHALL NOT THEN BE IN
BREACH OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS
CONTAINED IN THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IF SUCH BREACH
HAS RESULTED IN THE CIRCUMSTANCES GIVING RISE TO SUCH PARTY’S SEEKING TO
TERMINATE ITS OBLIGATION TO EFFECT THE CLOSING.

(II)           NOTHING IN THIS SECTION 2.2(C) SHALL BE DEEMED TO RELEASE ANY
PARTY FROM ANY LIABILITY FOR ANY BREACH BY SUCH PARTY OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR TO IMPAIR THE
RIGHT OF ANY PARTY TO COMPEL SPECIFIC PERFORMANCE BY ANY OTHER PARTY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

(III)          IN THE EVENT OF TERMINATION BY A PURCHASER OF ITS OBLIGATIONS TO
EFFECT THE CLOSING PURSUANT TO THIS SECTION 2.2(C), WRITTEN NOTICE THEREOF SHALL
FORTHWITH BE GIVEN BY THE COMPANY TO THE OTHER PURCHASERS AND THE OTHER
PURCHASERS SHALL HAVE THE RIGHT TO TERMINATE THEIR OBLIGATIONS TO EFFECT THE
CLOSING UPON WRITTEN NOTICE TO THE COMPANY.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1 REPRESENTATIONS AND WARRANTIES OF THE COMPANY. EXCEPT AS SET FORTH UNDER THE
CORRESPONDING SECTION OF THE DISCLOSURE SCHEDULES DELIVERED CONCURRENTLY
HEREWITH, THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES
AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE TO EACH PURCHASER:


(A) SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(A), THE COMPANY HAS NO
DIRECT OR INDIRECT SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(A), THE
COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND
ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.  IF
THE COMPANY HAS NO SUBSIDIARIES, THEN REFERENCES IN THE TRANSACTION DOCUMENTS TO
THE SUBSIDIARIES WILL BE DISREGARDED.

7


--------------------------------------------------------------------------------



(B) ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS
AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION
(AS APPLICABLE), WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS
OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES
IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF THE
BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY
BE, COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN (I) A MATERIAL ADVERSE
EFFECT ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT,
(II) A MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR
FINANCIAL CONDITION OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR
(III) A MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM IN ANY
MATERIAL RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


(C) AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE CORPORATE POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS BY
THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED THEREBY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY AND
NO FURTHER ACTION IS REQUIRED BY THE COMPANY IN CONNECTION THEREWITH OTHER THAN
IN CONNECTION WITH THE REQUIRED APPROVALS.  EACH TRANSACTION DOCUMENT HAS BEEN
(OR UPON DELIVERY WILL HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN
DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY LAWS RELATING
TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES.


(D) NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY
PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR RESULT IN A VIOLATION
OF ANY LAW, RULE,

8


--------------------------------------------------------------------------------



REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY
COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED, OR (IV)
CONFLICT WITH OR VIOLATE THE TERMS OF ANY AGREEMENT BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS BOUND OR TO WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY
SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND
(III), SUCH AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


(E) FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL OR OTHER
GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS, OTHER THAN
(I) FILINGS REQUIRED PURSUANT TO SECTION 4.1 OF THIS AGREEMENT, (II)
APPLICATION(S) TO EACH APPLICABLE TRADING MARKET FOR THE LISTING OF ADDITIONAL
SHARES WITH RESPECT TO THE SHARES AND WARRANT SHARES FOR TRADING THEREON IN THE
TIME AND MANNER REQUIRED THEREBY, AND (III) SUCH FILINGS AS ARE REQUIRED TO BE
MADE UNDER APPLICABLE STATE SECURITIES LAWS, WITH EACH OF THE ITEMS LISTED IN
CLAUSES (I)-(III) INCLUSIVE BEING DEEMED A “REQUIRED APPROVAL”).


(F)  ISSUANCE OF THE SECURITIES.  THE SHARES AND WARRANTS ARE DULY AUTHORIZED
AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL
BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS IMPOSED BY THE COMPANY.  THE WARRANT SHARES, WHEN ISSUED IN ACCORDANCE
WITH THE TERMS OF THE TRANSACTION DOCUMENTS, WILL BE VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY.  THE
COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER
OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THIS AGREEMENT AND THE WARRANTS.


(G) CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF
 150,000,000 SHARES OF COMMON STOCK AND 3,000,000 SHARES OF PREFERRED STOCK. 
THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK SINCE SUCH FILING OTHER THAN
PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS UNDER THE COMPANY’S STOCK
OPTION PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK TO EMPLOYEES PURSUANT TO
THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN AND PURSUANT TO THE CONVERSION OR
EXERCISE OF OUTSTANDING COMMON STOCK EQUIVALENTS.  NO PERSON HAS ANY RIGHT OF
FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO
PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. 
EXCEPT AS A RESULT OF THE PURCHASE AND SALE OF THE SECURITIES, THERE ARE NO
OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT
TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK,
OTHER THAN AS SET FORTH IN THE SEC REPORTS, THE REGISTRATION

9


--------------------------------------------------------------------------------



STATEMENT OR THE PROSPECTUS OR IN CONNECTION WITH THE COMPANY’S STOCK OPTION
PLANS.  THE ISSUE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO
ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE
PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES
TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH
SECURITIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE
WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES
WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE
FOR OR PURCHASE SECURITIES.  NO FURTHER APPROVAL OR AUTHORIZATION OF ANY
STOCKHOLDER, THE BOARD OF DIRECTORS OF THE COMPANY OR OTHERS IS REQUIRED FOR THE
ISSUANCE AND SALE OF THE SECURITIES.  EXCEPT AS DISCLOSED IN THE SEC REPORTS,
THE REGISTRATION STATEMENT OR THE PROSPECTUS, THERE ARE NO STOCKHOLDERS
AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE
COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF
THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S STOCKHOLDERS.


(H) SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL REPORTS
REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT,
INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS
THERETO, BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS”) ON A TIMELY
BASIS OR HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY
SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR
RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC
REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC REPORTS AND THE REGISTRATION STATEMENT AND THE PROSPECTUS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


(I)  MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS OR INCLUDED OR INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT OR PROSPECTUS, EXCEPT AS DISCLOSED IN
THE SEC REPORTS, THE REGISTRATION STATEMENT OR PROSPECTUS (I) THERE HAS BEEN NO
EVENT, OCCURRENCE OR

10


--------------------------------------------------------------------------------



DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES
(CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS
PURSUANT TO GAAP (WHICH LIABILITIES HAVE NOT RESULTED IN AND COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT) OR REQUIRED TO BE
DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED
ITS METHOD OF ACCOUNTING, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND
OR DISTRIBUTION OF CASH OR OTHER PROPERTY, WITH OR WITHOUT CONSIDERATION, TO ITS
STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM
ANY SHARES OF ITS CAPITAL STOCK AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY
SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING
COMPANY STOCK OPTION PLANS.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THE COMPANY
DOES NOT HAVE PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL
TREATMENT OF INFORMATION.


(J)  LITIGATION.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THE REGISTRATION
STATEMENT OR THE PROSPECTUS: THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF
VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) COULD, IF THERE WERE AN UNFAVORABLE DECISION, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER THEREOF, IS OR HAS BEEN
THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER
FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE
HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING OR
CONTEMPLATED, WITH RESPECT TO THE COMPANY, ANY INVESTIGATION BY THE COMMISSION
INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE
COMPANY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING
THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


(K) EMPLOYMENT MATTERS.  THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH
ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RESPECTING LABOR,
EMPLOYMENT AND EMPLOYMENT PRACTICES AND BENEFITS, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE
WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT.  THE COMPANY AND
ITS SUBSIDIARIES BELIEVE THAT THEIR OVERALL RELATIONS WITH THEIR EMPLOYEES ARE
SATISFACTORY.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
(AS DEFINED IN RULE 501(F) OF THE SECURITIES ACT) HAS NOTIFIED THE COMPANY OR
ANY SUCH SUBSIDIARY THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR ANY SUCH
SUBSIDIARY OR OTHERWISE TERMINATE SUCH OFFICER’S EMPLOYMENT WITH THE COMPANY OR
ANY SUCH SUBSIDIARY.

11


--------------------------------------------------------------------------------



(L)  COMPLIANCE.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THE REGISTRATION
STATEMENT OR THE PROSPECTUS, NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III)
IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS APPLICABLE TO ITS BUSINESS, EXCEPT IN EACH CASE AS COULD NOT HAVE
A MATERIAL ADVERSE EFFECT.


(M) REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY MATERIAL PERMIT.


(N) TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN
ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE
COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT
FOR LIENS AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT
MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY
BY THE COMPANY AND THE SUBSIDIARIES AND LIENS AS DISCLOSED IN THE SEC REPORTS,
THE REGISTRATION STATEMENT OR THE PROSPECTUS AND FOR THE PAYMENT OF FEDERAL,
STATE OR OTHER TAXES, THE PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO
PENALTIES.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND
THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES
WITH WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE.


(O) PATENTS AND TRADEMARKS.  EXCEPT AS SET FORTH IN THE SEC REPORTS, THE
REGISTRATION STATEMENT OR THE PROSPECTUS, THE COMPANY AND ITS SUBSIDIARIES HAVE,
OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER SIMILAR
RIGHTS (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”) THAT ARE NECESSARY OR
MATERIAL FOR USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN
THE SEC REPORTS AND WHICH THE FAILURE TO SO HAVE COULD HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(P) INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY INSURERS AGAINST
SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE
BUSINESSES IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO
RENEW ITS EXISTING INSURANCE

12


--------------------------------------------------------------------------------



COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS.


(Q) TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN THE SEC
REPORTS, THE REGISTRATION STATEMENT OR THE PROSPECTUS, NONE OF THE OFFICERS OR
DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE
EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE
COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, OTHER THAN (I) FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS, (II) REIMBURSEMENT FOR EXPENSES INCURRED ON
BEHALF OF THE COMPANY AND (III) FOR OTHER EMPLOYEE BENEFITS, INCLUDING STOCK
OPTION AGREEMENTS UNDER ANY STOCK OPTION PLAN OF THE COMPANY.


(R)  SARBANES-OXLEY.  THE COMPANY IS IN MATERIAL COMPLIANCE WITH ALL PROVISIONS
OF THE SARBANES-OXLEY ACT OF 2002 AND APPLICABLE RULES AND REGULATIONS
PROMULGATED BY THE COMMISSION THEREUNDER, IN EACH CASE WHICH ARE APPLICABLE TO
IT AS OF THE CLOSING DATE.


(S) CERTAIN FEES.  NO CASH BROKERAGE OR CASH FINDER’S FEES OR COMMISSIONS ARE OR
WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE PURCHASERS SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON
BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY
BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(T)  INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF, AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


(U) REGISTRATION RIGHTS.  EXCEPT AS SET FORTH IN THE SEC REPORTS, THE
REGISTRATION STATEMENT OR THE PROSPECTUS, NO PERSON HAS ANY RIGHT TO CAUSE THE
COMPANY TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF
THE COMPANY.


(V) LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY’S COMMON STOCK IS
REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT, AND THE COMPANY HAS
TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE
EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE
ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE COMMISSION IS
CONTEMPLATING TERMINATING SUCH REGISTRATION.  EXCEPT AS DISCLOSED IN THE SEC
REPORTS, THE REGISTRATION STATEMENT OR THE PROSPECTUS, THE COMPANY HAS NOT, IN
THE 12 MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET
ON WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR

13


--------------------------------------------------------------------------------



QUOTED TO THE EFFECT THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR
MAINTENANCE REQUIREMENTS OF SUCH TRADING MARKET.


(W) DISCLOSURE.  THE COMPANY CONFIRMS THAT, NEITHER THE COMPANY NOR ANY OTHER
PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS
OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR MIGHT CONSTITUTE MATERIAL,
NON-PUBLIC INFORMATION.   THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE
PURCHASERS WILL RELY ON THE FOREGOING REPRESENTATIONS AND COVENANTS IN EFFECTING
TRANSACTIONS IN SECURITIES OF THE COMPANY.


(X)  FORM S-3 ELIGIBILITY.  THE COMPANY MEETS THE REQUIREMENTS FOR THE USE OF
FORM S-3 UNDER THE SECURITIES ACT FOR THE PRIMARY ISSUANCE OF SECURITIES.  THE
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION AND AT THE
TIME IT BECAME EFFECTIVE, AND AS OF THE DATE HEREOF, THE REGISTRATION STATEMENT
COMPLIED AND COMPLIES WITH RULE 415 UNDER THE SECURITIES ACT.   NO STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT HAS BEEN ISSUED AND
NO PROCEEDING FOR THAT PURPOSE HAS BEEN INITIATED OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED BY THE COMMISSION.  ON THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE REGISTRATION STATEMENT COMPLIED, AND ON THE DATE OF
THE PROSPECTUS, THE PROSPECTUS WILL COMPLY, IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF THE SECURITIES ACT AND THE APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER; ON THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE REGISTRATION STATEMENT DID NOT, ON THE DATE OF THE
PROSPECTUS, THE PROSPECTUS WILL NOT, AND AT THE DATE OF THE CLOSING, THE
REGISTRATION STATEMENT AND THE PROSPECTUS WILL NOT, CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE (WITH RESPECT TO THE PROSPECTUS), NOT
MISLEADING; AND WHEN FILED WITH THE COMMISSION, THE DOCUMENTS INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS, COMPLIED OR WILL
COMPLY IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND THE APPLICABLE RULES
AND REGULATIONS OF THE COMMISSION THEREUNDER.  THE ISSUANCE AND SALE OF THE
SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE
TRADING MARKET.


(Y) TAXES.  EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE
COMPANY AND EACH SUBSIDIARY HAS TIMELY PREPARED AND FILED ALL NECESSARY FEDERAL,
STATE AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR ACCRUED ALL
TAXES SHOWN AS DUE THEREON, AND THE COMPANY HAS NO KNOWLEDGE OF A TAX DEFICIENCY
WHICH HAS BEEN ASSERTED OR THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY. ALL
TAXES AND OTHER ASSESSMENTS AND LEVIES THAT THE COMPANY OR ANY SUBSIDIARY IS
REQUIRED TO WITHHOLD OR TO COLLECT FOR PAYMENT HAVE BEEN DULY WITHHELD AND
COLLECTED AND PAID TO THE PROPER GOVERNMENTAL ENTITY OR THIRD PARTY WHEN DUE. 
THERE ARE NO TAX LIENS OR CLAIMS PENDING OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED AGAINST THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE ASSETS
OR PROPERTY.

14


--------------------------------------------------------------------------------



(Z)  GENERAL SOLICITATION.  NEITHER THE COMPANY NOR, TO THE COMPANY’S KNOWLEDGE,
ANY PERSON ACTING ON BEHALF OF THE COMPANY HAS OFFERED OR SOLD ANY OF THE
SECURITIES BY ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING.


(AA)         ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SHARES AND
WARRANTS.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS
ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY
FURTHER ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR
FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY
PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY
INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SHARES AND WARRANTS.  THE COMPANY
FURTHER REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO
THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.


(BB)         ENVIRONMENTAL MATTERS.  TO THE COMPANY’S KNOWLEDGE, THE COMPANY (I)
IS NOT IN VIOLATION OF ANY STATUTE, RULE, REGULATION, DECISION OR ORDER OF ANY
GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR FOREIGN, RELATING TO THE
USE, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES OR RELATING TO THE
PROTECTION OR RESTORATION OF THE ENVIRONMENT OR HUMAN EXPOSURE TO HAZARDOUS OR
TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL LAWS”), (II) DOES NOT OWN OR
OPERATE ANY REAL PROPERTY CONTAMINATED WITH ANY SUBSTANCE IN VIOLATION OF ANY
ENVIRONMENTAL LAWS, (III) IS NOT LIABLE FOR ANY OFF-SITE DISPOSAL OR
CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS, AND (IV) IS NOT SUBJECT TO ANY
CLAIM RELATING TO ANY ENVIRONMENTAL LAWS; WHICH VIOLATION, CONTAMINATION,
LIABILITY OR CLAIM HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, INDIVIDUALLY OR IN THE AGGREGATE; AND THERE IS NO PENDING OR, TO
THE COMPANY’S KNOWLEDGE, THREATENED INVESTIGATION THAT MIGHT LEAD TO SUCH A
CLAIM.


(CC)         ACCOUNTING CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN A
SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, AND (III)
ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION.


(DD)         INTERNAL CONTROLS. THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS
AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15 AND 15D-15) FOR THE
COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT
MATERIAL INFORMATION RELATING TO THE COMPANY IS MADE KNOWN TO THE CERTIFYING
OFFICERS BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE PERIOD IN
WHICH THE COMPANY’S MOST RECENTLY FILED PERIOD REPORT UNDER THE EXCHANGE ACT, AS
THE CASE MAY BE, IS BEING PREPARED.  THE COMPANY’S CERTIFYING OFFICERS HAVE
EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE CONTROLS AND PROCEDURES
AS OF THE END OF THE MOST RECENT PERIODIC REPORTING PERIOD UNDER THE

15


--------------------------------------------------------------------------------



EXCHANGE ACT (SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS
MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF
THE CERTIFYING OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND
PROCEDURES BASED ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE
EVALUATION DATE, EXCEPT AS DESCRIBED IN THE SEC REPORTS, THERE HAVE BEEN NO
SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING
(AS SUCH TERM IS DEFINED IN ITEM 308(C) OF REGULATION S-K) OR, TO THE COMPANY’S
KNOWLEDGE, IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT THE COMPANY’S
INTERNAL CONTROL OVER FINANCIAL REPORTING.  THE COMPANY MAINTAINS AND WILL
CONTINUE TO MAINTAIN A STANDARD SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND THE
APPLICABLE REQUIREMENTS OF THE EXCHANGE ACT.


3.2 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER HEREBY,
FOR ITSELF AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS:


(A) ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS THEREUNDER. THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF SUCH PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY
HAS BEEN DULY EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER
IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT (I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS
LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE
RELIEF OR OTHER EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND
CONTRIBUTION PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


(B) PURCHASER ACKNOWLEDGEMENT.   EACH PURCHASER HAS RECEIVED (OR OTHERWISE HAD
MADE AVAILABLE TO IT BY THE FILING BY THE COMPANY OF AN ELECTRONIC VERSION
THEREOF WITH THE COMMISSION) THE BASE PROSPECTUS, DATED DECEMBER 20, 2006, WHICH
IS A PART OF THE COMPANY’S REGISTRATION STATEMENT, INCLUDING ALL DOCUMENTS AND
INFORMATION INCORPORATED BY REFERENCE THEREIN AND AMENDMENTS THERETO AND THE
PROSPECTUS SUPPLEMENT (COLLECTIVELY, THE “DISCLOSURE PACKAGE”), PRIOR TO OR IN
CONNECTION WITH THE RECEIPT OF THIS AGREEMENT.  EACH PURCHASER UNDERSTANDS THAT
NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY
REPRESENTATIONS THAT WERE NOT CONTAINED IN THE DISCLOSURE PACKAGE, AND SUCH
PURCHASER HAS NOT RELIED ON ANY SUCH OTHER INFORMATION OR REPRESENTATIONS IN
MAKING A DECISION TO PURCHASE THE SHARES OR THE WARRANTS.  SPECIFICALLY, EACH
PURCHASER REPRESENTS THAT IT HAS REVIEWED THE PROSPECTUS SUPPLEMENT, DATED
FEBRUARY 20, 2007.

16


--------------------------------------------------------------------------------



(C) PURCHASER DILIGENCE.  SUCH PURCHASER ACKNOWLEDGES THAT IT HAS SOLE
RESPONSIBILITY FOR ITS OWN DUE DILIGENCE INVESTIGATION AND ITS OWN INVESTMENT
DECISION, AND THAT IN CONNECTION WITH ITS INVESTIGATION OF THE ACCURACY OF THE
INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT
AND THE PROSPECTUS AND ITS INVESTMENT DECISION, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR INFORMATION NOT SET FORTH IN THIS AGREEMENT, THE REGISTRATION
STATEMENT OR THE PROSPECTUS.  EACH PURCHASER REPRESENTS AND WARRANTS THAT IT IS
KNOWLEDGEABLE, SOPHISTICATED AND EXPERIENCED IN MAKING, AND IS QUALIFIED TO MAKE
DECISIONS WITH RESPECT TO, INVESTMENTS IN SHARES PRESENTING AN INVESTMENT
DECISION LIKE THAT INVOLVED IN THE PURCHASE OF THE SHARES, INCLUDING INVESTMENTS
IN SECURITIES ISSUED BY THE COMPANY AND INVESTMENTS IN COMPARABLE COMPANIES AND
IN CONNECTION WITH ITS DECISION TO PURCHASE SHARES HAS RECEIVED AND IS RELYING
ONLY UPON THE DISCLOSURE PACKAGE AND THE DOCUMENTS INCORPORATED BY REFERENCE
THEREIN.  EACH PURCHASER UNDERSTANDS THAT NOTHING IN THIS AGREEMENT, THE
PROSPECTUS OR ANY OTHER MATERIALS PRESENTED TO THE PURCHASER IN CONNECTION WITH
THE PURCHASE AND SALE OF THE SHARES CONSTITUTES LEGAL, TAX OR INVESTMENT
ADVICE.  THE PURCHASER HAS CONSULTED SUCH LEGAL, TAX AND INVESTMENT ADVISORS AS
IT, IN ITS SOLE DISCRETION, HAS DEEMED NECESSARY OR APPROPRIATE IN CONNECTION
WITH ITS PURCHASE OF SHARES.  AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  SUCH PURCHASER IS NOT REQUIRED
TO BE REGISTERED AS A BROKER DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


(D) APPROVALS.  NO STATE, FEDERAL OR FOREIGN REGULATORY APPROVALS, PERMITS,
LICENSES OR CONSENTS ARE REQUIRED FOR PURCHASER TO ENTER INTO THIS AGREEMENT OR
PURCHASE THE SHARES OR THE WARRANTS.


(E) ADDRESS.  EACH PURCHASER REPRESENTS THAT THE ADDRESS SET FORTH FOR SUCH
PURCHASER ON SUCH PURCHASER’S SIGNATURE PAGE IS ITS TRUE AND CORRECT PRINCIPAL
ADDRESS.


(F)  BLUE SKY COMPLIANCE.  SUCH PURCHASER SHALL AGREE TO COMPLY WITH ANY STATE
BLUE SKY LIMITATIONS ON THE RESALE OF THE SECURITIES, IF ANY.

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 


4.1 SECURITIES LAWS DISCLOSURE; PUBLICITY.  EXCEPT AS SET FORTH BELOW, NO PUBLIC
RELEASE OR ANNOUNCEMENT CONCERNING THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
ISSUED BY THE COMPANY OR THE PURCHASERS WITHOUT THE PRIOR CONSENT OF THE OTHER
PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), EXCEPT AS SUCH RELEASE
OR ANNOUNCEMENT MAY BE REQUIRED BY LAW OR THE APPLICABLE RULES OR REGULATIONS OF
ANY SECURITIES EXCHANGE OR SECURITIES MARKET, IN WHICH CASE THE COMPANY OR THE
PURCHASERS, AS THE CASE MAY BE, SHALL ALLOW THE OTHER PARTY TO THE EXTENT
REASONABLY PRACTICABLE IN THE CIRCUMSTANCES, REASONABLE TIME TO COMMENT ON SUCH
RELEASE OR

17


--------------------------------------------------------------------------------


announcement in advance of such issuance.  The Company will make such other
filings and notices in the manner and time required by the Commission. 
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission (other than any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any other regulatory agency, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or trading
market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure except to the extent such prior notice is
provided in this Agreement.


4.2 NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND AGREES THAT NEITHER IT
NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL PROVIDE ANY PURCHASER OR ITS
AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES
MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR TO DISCLOSURE OF SUCH INFORMATION
THE COMPANY IDENTIFIES SUCH INFORMATION AS BEING MATERIAL NONPUBLIC INFORMATION
AND PROVIDES SUCH PURCHASER WITH THE OPPORTUNITY TO ACCEPT OR REFUSE TO ACCEPT
SUCH MATERIAL NONPUBLIC INFORMATION FOR REVIEW AND ANY PURCHASER WISHING TO
OBTAIN SUCH INFORMATION SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE
CONFIDENTIALITY AND USE OF SUCH INFORMATION.


4.3 USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF
THE SECURITIES HEREUNDER FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES.


4.4 INDEMNIFICATION OF PURCHASERS.   THE COMPANY WILL INDEMNIFY AND HOLD EACH
PURCHASER AND EACH PURCHASER’S AFFILIATES AND THE DIRECTORS, OFFICERS,
SHAREHOLDERS, PARTNERS, EMPLOYEES AND AGENTS OF EACH PURCHASER AND EACH
PURCHASER’S AFFILIATES (EACH, A “PURCHASER PARTY”) HARMLESS FROM ANY AND ALL
LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND
EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND
REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER
PARTY MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO: (A) ANY
MISREPRESENTATION, BREACH OR INACCURACY OF ANY OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN
THE OTHER TRANSACTION DOCUMENTS; OR (B) ANY CAUSE OF ACTION, SUIT OR CLAIM
BROUGHT OR MADE AGAINST SUCH PURCHASER PARTY AND ARISING SOLELY OUT OF OR SOLELY
RESULTING FROM THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS AND WITHOUT CAUSATION BY ANY
OTHER ACTIVITY, OBLIGATION, CONDITION OR LIABILITY PERTAINING TO SUCH PURCHASER
PARTY. THE COMPANY WILL REIMBURSE SUCH PURCHASER PARTY FOR ITS REASONABLE LEGAL
AND OTHER EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION, PREPARATION AND
TRAVEL IN CONNECTION THEREWITH) INCURRED IN CONNECTION THEREWITH, AS SUCH
EXPENSES ARE INCURRED.


4.5 RESERVATION OF COMMON STOCK.   AS OF THE DATE HEREOF, THE COMPANY HAS
RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND KEEP AVAILABLE AT ALL
TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES PURSUANT TO THIS
AGREEMENT AND WARRANT SHARES PURSUANT TO ANY EXERCISE OF THE WARRANTS.


4.6 LISTING OF COMMON STOCK. PROMPTLY FOLLOWING THE DATE HEREOF, THE COMPANY
SHALL TAKE ALL NECESSARY ACTION TO CAUSE THE SHARES AND THE WARRANT SHARES TO BE
APPROVED FOR INCLUSION IN THE NASDAQ CAPITAL MARKET.  FURTHER, IF THE COMPANY
APPLIES TO HAVE ITS COMMON STOCK OR

18


--------------------------------------------------------------------------------



OTHER SECURITIES TRADED ON ANY OTHER TRADING MARKET, IT SHALL INCLUDE IN SUCH
APPLICATION THE SHARES AND THE WARRANT SHARES AND WILL TAKE SUCH OTHER ACTION AS
IS NECESSARY TO CAUSE SUCH COMMON STOCK TO BE SO LISTED.  THE COMPANY WILL USE
COMMERCIALLY REASONABLE EFFORTS TO CONTINUE THE LISTING AND TRADING OF ITS
COMMON STOCK ON THE NASDAQ CAPITAL MARKET AND, IN ACCORDANCE, THEREWITH, WILL
USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY IN ALL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS APPLICABLE TO ISSUERS WHOSE SECURITIES
ARE LISTED ON SUCH MARKET.


4.7 EQUAL TREATMENT OF PURCHASERS.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO
ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF
ANY OF THE TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION IS ALSO OFFERED
TO ALL OF THE PARTIES TO THE TRANSACTION DOCUMENTS. FOR CLARIFICATION PURPOSES,
THIS PROVISION CONSTITUTES A SEPARATE RIGHT GRANTED TO EACH PURCHASER BY THE
COMPANY AND NEGOTIATED SEPARATELY BY EACH PURCHASER, AND IS INTENDED TO TREAT
FOR THE COMPANY THE PURCHASERS AS A CLASS AND SHALL NOT IN ANY WAY BE CONSTRUED
AS THE PURCHASERS ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO THE PURCHASE,
DISPOSITION OR VOTING OF SECURITIES OR OTHERWISE.


4.8 NO NET SHORT POSITION.  EACH PURCHASER AGREES, SEVERALLY AND NOT JOINTLY
WITH ANY OTHER PURCHASERS, THAT IT OR ANY PERSON ACTING AT THE REQUEST OR
DIRECTION OF PURCHASER, WILL NOT  USE THE SHARES OR THE WARRANT SHARES TO COVER
ANY SHORT SALES (AS HEREINAFTER DEFINED) IF DOING SO WOULD BE IN VIOLATION OF
APPLICABLE SECURITIES LAWS.  FOR PURPOSES OF THIS SECTION 4.8, A “SHORT SALE” BY
ANY PURCHASER SHALL MEAN A SALE OF COMMON STOCK BY SUCH PURCHASER THAT IS MARKED
AS A SHORT SALE AND THAT IS MADE AT A TIME WHEN THERE IS NO EQUIVALENT
OFFSETTING LONG POSITION IN COMMON STOCK HELD BY SUCH PURCHASER, INCLUDING,
WITHOUT LIMITATION, ALL “SHORT SALES” AS DEFINED IN RULE 200 PROMULGATED UNDER
REGULATION SHO UNDER THE EXCHANGE ACT, WHETHER OR NOT AGAINST THE BOX, AND ALL
TYPES OF DIRECT AND INDIRECT STOCK PLEDGES, FORWARD SALES CONTRACTS, OPTIONS,
PUTS, CALLS, SHORT SALES, SWAPS, “PUT EQUIVALENT POSITIONS” (AS DEFINED IN RULE
16A-1(H) UNDER THE EXCHANGE ACT) AND SIMILAR ARRANGEMENTS (INCLUDING ON A TOTAL
RETURN BASIS) AND SALES AND OTHER TRANSACTIONS THROUGH NON-US BROKER DEALERS OR
FOREIGN REGULATED BROKERS.


ARTICLE V.
MISCELLANEOUS


5.1 FEES AND EXPENSES.  THE COMPANY AND THE PURCHASERS SHALL EACH BEAR THEIR OWN
EXPENSES IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL STAMP AND OTHER
TAXES AND DUTIES LEVIED IN CONNECTION WITH THE SALE OF THE SECURITIES.


5.2 ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE EXHIBITS AND
SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDE  AND VOID ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


5.3 NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES REQUIRED
OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED
GIVEN AND EFFECTIVE ON

19


--------------------------------------------------------------------------------



THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED (RECEIPT CONFIRMED) VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON
THE SIGNATURE PAGES ATTACHED HERETO PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A
TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED (RECEIPT CONFIRMED) VIA FACSIMILE AT THE
FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO ON A DAY THAT
IS NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING
DAY, (C) THE SECOND TRADING DAY FOLLOWING THE DATE OF DEPOSIT WITH A CARRIER OR
SERVICE, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT CARRIER OR COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET
FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.


5.4 AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR
AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT, BY
THE COMPANY AND EACH PURCHASER OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST
WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT WITH
RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT
DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF
(UNLESS IT SO PROVIDES BY ITS TERMS), NOR SHALL ANY DELAY OR OMISSION OF EITHER
PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY
SUCH RIGHT.


5.5 CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


5.6 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.  THE
COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH PURCHASER.  ANY PURCHASER MAY ASSIGN
ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH
PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH TRANSFEREE AGREES
IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE
PROVISIONS HEREOF THAT APPLY TO THE “PURCHASERS”.


5.7 NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND IS
NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER
PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.4.


5.8 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK.  EACH PARTY HERETO HEREBY

20


--------------------------------------------------------------------------------



IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, NEW YORK FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY DELIVERING A COPY THEREOF VIA OVERNIGHT DELIVERY (WITH EVIDENCE
OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY
PROVISIONS OF A TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH ACTION
OR PROCEEDING, AS DETERMINED BY THE COURT HEARING SUCH MATTER, SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS
AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF
SUCH ACTION OR PROCEEDING.


5.9 SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES HEREIN SHALL NOT SURVIVE THE
CLOSING.


5.10 EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL
OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT
SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY
FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING
OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


5.11 SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE REMAINING
TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID AND
ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


5.12 REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT EVIDENCING ANY
SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE OR
INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


5.13 REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS PROVIDED
HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE PURCHASERS
AND THE COMPANY WILL BE

21


--------------------------------------------------------------------------------



ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION DOCUMENTS.  THE PARTIES
AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE COMPENSATION FOR ANY LOSS
INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS DESCRIBED IN THE FOREGOING
SENTENCE AND HEREBY AGREES TO WAIVE IN ANY ACTION FOR SPECIFIC PERFORMANCE OF
ANY SUCH OBLIGATION THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


5.14 PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT OR
PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


5.15 INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE OBLIGATIONS
OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE RESPONSIBLE IN
ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER PURCHASER UNDER ANY
TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION DOCUMENT,
AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT THERETO, SHALL BE DEEMED TO
CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY
WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE
ENTITLED INDEPENDENTLY TO PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT
LIMITATION, THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER
TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO
BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  EACH
PURCHASER HAS BEEN OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY ITS OWN
SEPARATE LEGAL COUNSEL IN ITS REVIEW AND NEGOTIATION OF THE TRANSACTION
DOCUMENTS.  THE COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME
TERMS AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT
BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY THE PURCHASERS.

(Signature Page Follows)

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

FOCUS ENHANCEMENTS, INC.

 

Address for Notice:

 

 

 

 

1370 Dell Avenue

 

 

 

 

Campbell, California 95008

 

By:

 

 

Attn: Gary Williams

 

 

Name: Gary Williams

 

Chief Financial Officer

 

 

Title: Executive VP of Finance and CFO

 

Tel: (408) 866-8300

 

 

 

 

Fax: (408)866-4795

 

With copy to (which shall not constitute notice):

 

 

 

 

 

 

 

Manatt, Phelps & Phillips, LLP

 

 

 

1001 Page Mill Road, Bldg. 2

 

 

 

Palo Alto, California 94304-1006

 

 

 

Attn: Jerrold F. Petruzzelli, Esq.

 

 

 

Tel:

(650) 812-1300

 

 

 

Fax:

(650) 213-0260

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

23


--------------------------------------------------------------------------------


 [PURCHASER SIGNATURE PAGES TO FCSE SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Investing Entity:

 

Signature of Authorized Signatory of Investing Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Email Address of Authorized Entity:

 

Fax Number of Authorized Signatory/Entity:

 

Address for Notice of Investing Entity:

 

Address for Delivery of Securities for Investing Entity (if not same as above):

 

 

Principal place of residence (for individuals) or business (for corporations):

Subscription Amount:

 

 

 

Shares:

 

 

Warrant Shares:

 

 

 

EIN Number:  [WE SUGGEST YOU PROVIDE THIS UNDER SEPARATE COVER]

Please check one of the following:

o   Investing Entity is an existing stockholder of the Company

o   Investing Entity is not an existing stockholder of the Company

[PURCHASER SIGNATURE PAGE]

 

24


--------------------------------------------------------------------------------